Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-16-1999

In Re: First Merch. Accept. Corp. v. JC Bradford &
Co.
Precedential or Non-Precedential:

Docket 98-5377




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"In Re: First Merch. Accept. Corp. v. JC Bradford & Co." (1999). 1999 Decisions. Paper 324.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/324


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed December 16, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-5377

IN RE: FIRST MERCHANTS ACCEPTANCE CORPORATION,
       Debtor

v.

J. C. BRADFORD & CO.,
       Appellant

On Appeal from the United States District Court
for the District of Delaware
(D.C. No. 97-cv-01500)
District Judge: Hon. Joseph J. Farnan, Jr.

Before: SLOVITER, NYGAARD and McKEE, Circuit Judges

ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in this case,filed
December 14, 1999, be amended as follows:

       Page 2, footnote 1 - substitute for this footnote, the
       following:

       The District Court did not refer this Chapter 11 case
       to the Bankruptcy Court.

       Change "Bankruptcy Court" to "District Court" on the
       following pages:

       Page   2,   line 24
       Page   3,   lines 12, 14, 28 and 35
       Page   7,   lines 1, 4 and 28
       Page   8,   line 3
       Page 12, line 6 from bottom of page
       Page 16, lines 7 and 19.

       Page 4, line 28 - change "his" to "her".

       Page 4, line 32 - change "He" to "She".

       By the Court,

       / s / Dolores K. Sloviter

       Circuit Judge

Dated: December 16, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2